DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only. See MPEP § 608.01(n).  Appropriate correction is required.
Claim 20 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and cannot depend from any other multiple dependent claim. See MPEP § 608.01(n).  Appropriate correction is required.
Accordingly, the claims 19-20 have not been further treated on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ding et al. (WO 2019/033863 A1, attached English machine translation is used in the rejection).

  	As to claim 1, Ding et al. teaches a drive control circuit (130, 150 in Fig. 2)  connected in series 

between a driving circuit (120 in Fig. 2) and a first voltage terminal (VRL in Fig. 2) and forming a loop 

together (see Fig. 2), the drive control circuit comprising a current adjustment circuit (150 in Fig. 2) and a 

control circuit (130 in Fig. 2), wherein:
 	the current adjustment circuit (150 in Fig. 2) is coupled to the driving circuit (120 in Fig. 2) , a 

first node (node a in Fig. 2), and a second node (node b in Fig. 2), and is configured to control a current 

in the loop according to a voltage signal difference between a voltage signal of the second node and a 

voltage signal of the first node (Abstract: storage circuit 150 stores a voltage difference between the 

first node and the second node so as to control voltages of the first node and the second node; note 

when voltage is controlled, current is controlled (Ohm’s Law, V(voltage)=I(current) R (resistance))) ; and
 	the control circuit (130 in Fig. 2) is coupled to the second node (node b in Fig. 2), the first voltage 

terminal(VRL in Fig. 2), a second voltage terminal (VDD in Fig. 2), a third voltage terminal (VSS in Fig. 2), a 

control signal terminal (VIN in Fig. 2), and the first node (node a in Fig. 2), and is configured to control 

the voltage signal of the second node according to the voltage signal of the first node (pages 3,5 and 8: 

control voltage of the second node according to voltage of first node, circuit 130 supply the second 

voltage signal from the second voltage signal terminal VSS to the second node b under the control of the 

voltage of the first node a to control the voltage of the second node b), so that the current adjustment 

circuit (150 in Fig. 2) controls the current in the loop (Abstract: storage circuit 150 stores a voltage 

difference between the first node and the second node so as to control voltages of the first node and 

the second node; note when voltage is controlled, current is controlled (Ohm’s Law, V (voltage) = 

I (current) R (resistance))) during a start-up phase of the driving circuit (120 in Fig. 2; Abstract: The input 

circuit (120) provides, under the control of an input signal, the first node (a) with a first voltage 

signal, so as to control the voltage of the first node (a)).  	As to claim 2, Ding et al. teaches the drive control circuit according to claim 1, wherein the 
current adjustment circuit (150 in Fig. 3) comprises a first transistor (T4 in Fig. 3), a control electrode of 

the first transistor (T4 in Fig. 3) being coupled to the second node (node b in Fig. 3), a first electrode of 

the first transistor (T4 in Fig. 3) being coupled to the driving circuit (120 in Fig. 3), and a second electrode 

of the first transistor (T4 in Fig. 3) being coupled to the first node (node a in Fig. 3). 	
As to claim 15, Ding et al. teaches a display panel (Fig. 8; pages 3-4: display), the display panel comprising an array substrate (page 3: pixel regions) , the array substrate comprising a driving circuit (120 in Fig. 2) and the drive control circuit (130, 150 in Fig. 2)  according to claim 1 (see rejection for claim 1; pages 3 and 8: pixel regions include device in Fig. 2),  wherein the drive control circuit(130, 150 in Fig. 2) is coupled between the driving circuit(120 in Fig. 2) and a first voltage terminal (VRL in Fig. 2) and together forms a loop (see Fig. 2), and the drive control circuit is configured to control a current in the loop (Abstract: storage circuit 150 stores a voltage difference between the first node and the second node so as to control voltages of the first node and the second node; note that when voltage is controlled, current is controlled (Ohm’s Law, V(voltage)=I(current) R (resistance))).
 	As to claim 16, Ding et al. teaches the array substrate according to claim 15, wherein the driving 

circuit is a data driving circuit (page 5: The input circuit 120 can provide voltage signal from the voltage 

signal terminal VDD to the first node a under the control of the input signal from the signal input 

terminal VIN to control the voltage of the first node a; note that data driving circuit is interpreted 

as a circuit that provides a voltage signal).

 	As to claim 17, Ding et al. teaches the array substrate according to claim 15, wherein the driving 

circuit is a scan driving circuit (page 5: The input circuit 120 can provide voltage signal from the voltage 

signal terminal VDD to the first node a under the control of the input signal from the signal input 

terminal VIN to control the voltage of the first node a; note that scan driving circuit is interpreted as a 

circuit that provides a voltage signal).

	As to claim 18, Ding et al. teaches a method for driving the drive control circuit according to 

claim 1, comprising: controlling the current in the loop according to the voltage signal difference 

between the voltage signal of the second node and the voltage signal of the first node (Abstract: storage 

circuit 150 stores a voltage difference between the first node and the second node so as to control 

voltages of the first node and the second node; note that when voltage is controlled, current is 

controlled (Ohm’s Law, V(voltage)=I(current) R (resistance))); and controlling the voltage signal of the 

second node according to the voltage signal of the first node (pages 3,5 and 8: control voltage of the 

second node according to voltage of first node, circuit 130 supply the second voltage signal from the 

voltage signal terminal VSS to the second node b under the control of the voltage of the first node a to 

control the voltage of the second node b), so as to control the current in the loop (Abstract: control 

voltages of the first node and the second node; note when voltage is controlled, current is controlled 

(Ohm’s Law, V(voltage)=I(current) R (resistance))) during a start-up phase of the driving circuit (120 in 

Fig. 2; Abstract: The input circuit (120) provides, under the control of an input signal, the first 

node (a) with a first voltage signal, so as to control the voltage of the first node (a)).


Allowable Subject Matter
Claims 3-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	As to claim 3, the prior art of record does not disclose applicant’s claimed invention: “the drive 

control circuit according to claim 2, wherein the current adjustment circuit comprises a first resistor, a 

first diode, and a second resistor, wherein: the first resistor is coupled between the second node and the 

first transistor, wherein, a first terminal of the first resistor is coupled to the second node, and a second 

terminal of the first resistor is coupled to the control electrode of the first transistor; and a first 

electrode of the first diode and a first terminal of the second resistor are coupled in parallel to the 

control electrode of the first transistor, and a second electrode of the first diode and a second terminal 

of the second resistor are coupled in parallel to the first node.”

As to claim 4, the prior art of record does not disclose applicant’s claimed invention:
“The drive control circuit according to claim 1, wherein the control circuit comprises a sampling circuit and an amplifying circuit, wherein: the sampling circuit is coupled between the first node and the first voltage terminal, and is configured to generate a sampling voltage signal at the first node according to the current in the loop; and the amplifying circuit is coupled to the first node, the first voltage terminal, the third voltage terminal, and the second node, and is configured to amplify the voltage signal of the first node to generate an amplified voltage signal, and provide the amplified voltage signal to the second node.”

As to claim 10, the prior art of record does not disclose applicant’s claimed invention:
“The drive control circuit according to claim 1, wherein the control circuit further comprises a bypass circuit and an additional control circuit, where, the bypass circuit is coupled to the first node, the first voltage terminal, and a ninth node, and is configured to bypass the sampling circuit according to a voltage signal of the ninth node; and the additional control circuit is coupled to the first voltage terminal, the second voltage terminal, the third voltage terminal, the second node, the ninth node, and the control signal terminal, and is configured to generate an additional control signal according to a control signal from the control signal terminal, and provide the additional control signal to the second node and the ninth node, so that a current passing ability of the current adjustment circuit after the driving circuit is started is stronger than the current passing ability during the start-up phase of the driving circuit, and the bypass circuit bypasses the sampling circuit.”
As to claim 14, the prior art of record does not disclose applicant’s claimed invention: “ the drive control circuit according to claim 1, wherein the first voltage terminal is a common ground terminal.”
 					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY KHOO/               Primary Examiner, Art Unit 2624